Title: Benjamin Harrison to Virginia Delegates, 21 February 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Richmond February 21th. 1783.
Your favor of the 11th. Instant came to Hand by the Post, as did the missing Letter by the Post before which makes it probable that the delay proceeded from it’s not geting to the Post master before the Mail was closed. I enclose you a Paper sent to me by the Commissioners of our Navy at Portsmouth which they received by a Flag from the Lyon Man of War then in Linhaven Bay. the Captain of the Lyon obtain’d it from a french Brig from France which he took within the Capes going to Baltimore. I think you may depend on it’s being the Substance of the King of Great Britains Speach tho’ it has suffered greatly in the translations both by the french man who turned it into french and by the translator on board the Lyon, the Letter to Townsend bears evident Marks of authenticity. I am led to give more Credit to them from a report which was circulated here some Days ago that the Speach was actually in North Carolina brought by a Vessel from Nantes that left it the 26 of December and that it contain’d in Substance what you may collect from this. I can not help congratulating you on the Occasion tho’ I have some trifling fears that I may be a little premature. The necessary Certificate for the Settlement of Nathans Accounts was forwarded you by the last Post and hope will get to hand in Time to save the State from the payment of a sum of Money it does not owe and that Nathan never paid.
I am Gentlemen &c.
B.H.
